Title: To George Washington from Bernard Moore, 21 October 1766
From: Moore, Bernard
To: Washington, George

 

My dear Sir,
21 Oct. 1766.

Your favor I received & should have answered it long before this, but expected to have had the pleasure of seeing you at Williamsburg this court, but am prevented by a long spell of the ague and fever, and am so unwell as not to attend the Genl court. I am extremely obliged to you for your Kind offer in taking my bond for principal & interest of my old Bond. I declare to you it is not in my power to collect in what moneys are due to me or else should be able to pay you the interest. I shall be obliged to you to let me know what sum I owe you and then I will give you the bond with security; such as I have no doubt you will approve of. Your great kindness to me heretofore convinces me that You will not distress a family as large as mine is; and you may depend no one shall fall on more speedy and honest methods to extricate themselves out of their troubles than I will do. With Great truth yr affece

Berd Moore

